






Exhibit 10.7
TSR


    
Global Payments Inc.


Performance UNIT Award CERTIFICATE


Non-transferable




G R A N T T O
___________________
(“Grantee”)


by Global Payments Inc. (the “Company”) of Performance Units (the “Performance
Units”) representing the right to earn, on a one-for-one basis, shares of the
Company's no par value common stock (“Shares”), pursuant to and subject to the
provisions of the Global Payments Inc. Amended and Restated 2005 Incentive Plan
(the “Plan”) and to the terms and conditions set forth on the following pages of
this award certificate (this “Certificate”).


The target number of Shares subject to this award is ____________ (the “Target
Award”). Depending on the Company's level of attainment of specified performance
goals for the three-year period beginning June 1, _____ and ending May 31, ____,
Grantee may earn 0% to 200% of the Target Award, in accordance with the
performance metrics described on Exhibit A hereto and the terms of this
Certificate.


By accepting this Award, Grantee shall be deemed to have agreed to the terms and
conditions of this Certificate and the Plan.


IN WITNESS WHEREOF, Global Payments Inc., acting by and through its duly
authorized officers, has caused this Certificate to be executed.


Global Payments Inc.




By: ____________________________________________
Its: Authorized Officer
Grant Date:


Grant Number:


Accepted by Grantee: __________________________
 
 















TERMS AND CONDITIONS
1.    Defined Terms. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms




--------------------------------------------------------------------------------




in the Plan. In addition, for purposes of this Certificate:


(d) Applicable Ranking is defined in Exhibit A.


(a) Change in Control means the occurrence during the Performance Period of a
“change in control event” as defined in Treas. Reg. §1.409A-3(i)(5)(i), with
respect to the Company.


(b) Comparator Group means the companies comprising the “S&P 500” as of the
beginning of the Performance Period; except that companies acquired during the
Performance Period will be eliminated from the Comparator Group.


(c) Confirmation Date is defined in Exhibit A.


(d) Confirmed Performance Units is defined in Exhibit A.


(e) Conversion Date is defined in Exhibit A.


(f) Final Payout Factor is defined in Exhibit A.


(g) Performance Period means the three-year period beginning June 1, ___ and
ending May 31, ____.


(h) Qualifying CIC Termination means a termination of Grantee's employment
without cause prior to the end of the Performance Period and within two years
after a Change in Control.


(i) Total Shareholder Return or “TSR” with respect to a corporation means (i)
increase in stock price over a designated period plus reinvested dividends,
divided by (ii) stock price at the beginning of the period.


2.    Performance Units. The Performance Units have been credited to a
bookkeeping account on behalf of Grantee. The Performance Units will be earned
in whole, in part, or not at all, as provided on Exhibit A attached hereto. Any
Performance Units that fail to vest in accordance with the terms of this
Certificate will be forfeited and reconveyed to the Company without further
consideration or any act or action by Grantee.


3.    Conversion to Shares. Except as otherwise provided in Section 4 below, the
Performance Units that are earned based on performance will be converted to
actual unrestricted Shares (one Share per Confirmed Performance Unit) on the
Conversion Date. These shares will be registered on the books of the Company in
Grantee's name as of the Conversion Date and stock certificates for the Shares
shall be delivered to Grantee or Grantee's designee upon request of Grantee.


4.    Termination of Employment. If Grantee's employment is terminated during
the Performance Period, the following provisions of this Section 4 shall govern
the vesting and payout of the Performance Units:


(i) Death or Disability. If Grantee's employment is terminated by reason of
death or Disability, the number of Performance Units earned shall be determined
in accordance with Exhibit A and any Confirmed Performance Units shall convert
to Shares on the Conversion Date as if such termination of employment had not
occurred.


(ii) Change in Control. If Grantee incurs a Qualifying CIC Termination, the
number of Performance Units earned shall be determined in accordance with
Exhibit A and any Confirmed Performance Units shall convert to Shares on the
date of the Qualifying CIC Termination.


(iii) Any Other Reason. If Grantee's employment is terminated for any other
reason, all of the Performance Units shall be forfeited; provided, however, that
in the case of Grantee's Retirement or a termination of Grantee's employment by
the Company without cause (other than a Qualifying CIC Termination), the
Committee may, but shall not be required to, waive the employment condition for
some or all of the Performance Units, in which case the number of such
Performance Units earned shall be determined in accordance with Exhibit A and
any Confirmed Performance Units shall convert to Shares on the Conversion Date
as if such termination of employment had not occurred.


5.    Restrictions on Transfer and Pledge. No right or interest of Grantee in
the Performance Units may be pledged, encumbered, or hypothecated or be made
subject to any lien, obligation, or liability of Grantee to any other party
other than the Company or an Affiliate. The Performance Units may not be sold,
assigned, transferred or otherwise disposed of by Grantee other than by will or
the laws of descent and distribution.






--------------------------------------------------------------------------------




6.    Restrictions on Issuance of Shares. If at any time the Committee shall
determine, in its discretion, that registration, listing or qualification of the
Shares underlying the Performance Units upon any securities exchange or similar
self-regulatory organization or under any foreign, federal, or local law or
practice, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition to the settlement of the Performance
Units, stock units will not be converted to Shares in whole or in part unless
and until such registration, listing, qualification, consent or approval shall
have been effected or obtained free of any conditions not acceptable to the
Committee.


7.    Limitation of Rights. The Performance Units do not confer to Grantee or
Grantee's beneficiary, executors or administrators any rights of a shareholder
of the Company unless and until Shares are in fact issued to such person in
connection with the units. Nothing in this Certificate shall interfere with or
limit in any way the right of the Company or any Affiliate to terminate
Grantee's employment at any time, nor confer upon Grantee any right to continue
in employment of the Company or any Affiliate.


8.    No Entitlement to Future Awards. The grant of the Performance Units does
not entitle Grantee to the grant of any additional units or other awards under
the Plan in the future. Future grants, if any, will be at the sole discretion of
the Company, including, but not limited to, the timing of any grant, the number
of units, and vesting provisions.


9.    Payment of Taxes. The Company or any Affiliate employing Grantee has the
authority and the right to deduct or withhold, or require Grantee to remit to
the employer, an amount sufficient to satisfy federal, state, and local taxes
(including Grantee's FICA obligation) required by law to be withheld with
respect to any taxable event arising as a result of the vesting or settlement of
the Performance Units. The withholding requirement may be satisfied, in whole or
in part, at the election of the Company's general counsel, principal financial
officer or chief accounting officer, by withholding Shares upon the settlement
of the Performance Units having a Fair Market Value on the date of withholding
equal to the minimum amount (and not any greater amount) required to be withheld
for tax purposes, all in accordance with such procedures as such officer
establishes. The obligations of the Company under this Certificate will be
conditional on such payment or arrangements, and the Company and, where
applicable, its Affiliates will, to the extent permitted by law, have the right
to deduct any such taxes from any payment of any kind otherwise due to Grantee.


10.    Amendment. The Committee may amend, modify or terminate this Certificate
without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee's consent, reduce or
diminish the value of this award determined as if it had been fully vested on
the date of such amendment or termination.


11.    Plan Controls. The terms contained in the Plan shall be and are hereby
incorporated into and made a part of this Certificate and this Certificate shall
be governed by and construed in accordance with the Plan. Without limiting the
foregoing, the terms and conditions of the Performance Units, including the
number of shares and the class or series of capital stock which may be delivered
upon settlement of the Performance Units, are subject to adjustment as provided
in Article 15 of the Plan. In the event of any actual or alleged conflict
between the provisions of the Plan and the provisions of this Certificate, the
provisions of the Plan shall be controlling and determinative. Any conflict
between this Certificate and the terms of a written employment or
change-in-control agreement with Grantee that has been approved, ratified or
confirmed by the Committee shall be decided in favor of the provisions of such
employment or change-in-control agreement.


12.    Governing Law. This Certificate shall be construed in accordance with and
governed by the laws of the State of Georgia, United States of America,
regardless of the law that might be applied under principles of conflict of
laws.


13.    Severability. If any one or more of the provisions contained in this
Certificate is deemed to be invalid, illegal or unenforceable, the other
provisions of this Certificate will be construed and enforced as if the invalid,
illegal or unenforceable provision had never been included.


14.    Relationship to Other Benefits. The Performance Units shall not affect
the calculation of benefits under any other compensation plan or program of the
Company, except to the extent specially provided in such other plan or program.


15.    Notice. Notices and communications hereunder must be in writing and
either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to Global Payments Inc., 10 Glenlake Parkway, North Tower, Atlanta,
Georgia 30328; Attn: Secretary, or any other address designated by the Company
in a written notice to Grantee. Notices to Grantee will be directed to the
address of Grantee then currently on file with the Company, or at any other
address given by Grantee in a written notice to the Company.






